216 F.2d 613
MILNER HOTELS MANAGEMENT COMPANY, Inc., and C. F. Madden, Appellants,v.Gertrude HUNDLEY, Appellee.
No. 12087.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1954.

Goheen, Schultz & Shelbourne, Paducash, Ky., for appellants.
Jennings, Kearby, Fulton, Ky., Grace & Palmer, Paducah, Ky., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment of the United States District Court, 114 F.Supp. 206, entered upon the verdict of a jury for damages for false imprisonment of appellee by appellants, and for unlawful eviction from her two-room apartment in a hotel at Fulton, Kentucky, and unlawful detention of her property in such apartment by appellants, has been duly heard and considered upon the oral arguments and printed briefs of attorneys for the contending parties and upon the record in the cause;


2
And it appearing that the verdict of the jury and the judgment of the Court thereon are based upon substantial evidence, and that no reversible error is found in the charge of the Court, or in the admission or exclusion of evidence, or in the procedure in the District Court;


3
The judgment is accordingly affirmed.